Citation Nr: 0601161	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  02-10 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO) which denied service connection for low 
back pain.  The veteran was afforded a personal hearing 
before an RO hearing officer in November 2003.  A transcript 
of that hearing is of record.  

In March 2005 the Board remanded the claim for further 
development.  That development has been.


FINDINGS OF FACT

1. VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the veteran's claim.   

2.  A current low back condition was first demonstrated by 
medical evidence many years after service and the weight of 
competent medical evidence is against a link between the 
current low back condition and disease or injury in service.  


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active service, nor can degenerative disc disease be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004), 38 C.F.R. § 3.159(b) (2005).  
Failure to comply with notice elements (2), (3), or (4), is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the veteran a VCAA 
letter in September 2002 which advised him of what 
information and evidence was necessary to establish 
entitlement to service connection.  In addition, the Appeals 
Management Center (AMC) sent the veteran a VCAA notice letter 
in March 2005 which reiterated what evidence was required to 
grant service connection.  

With regard to elements (2) and (3), the September 2002 and 
March 2005 VCAA letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  Specifically, these letters 
explained that VA would help the veteran get such things as 
medical records or records held by other Federal agencies, 
but that he was nevertheless responsible for providing any 
necessary releases and enough information about the records 
to enable VA to request them from the person or agency that 
had them.  

Finally, with respect to element (4), the September 2002 VCAA 
letter advised the veteran that VA would secure any medical 
records identified by him, and requested that he submit 
information describing any additional evidence he wanted VA 
to secure in his behalf.  The letter also informed the 
veteran that he could obtain these records himself and send 
them to VA, and provided information as to where and when 
such evidence should be submitted.  Additionally, the March 
2005 VCAA letter advised the veteran that, "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In the present case, 
some notice was given after the first AOJ adjudication of the 
claim on appeal.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In that regard, VCAA notice was provided 
prior to the most recent transfer of the case to the Board.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Board finds all required notice was given.  See Mayfield.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

The veteran's service medical records and private treatment 
records have been associated with the claims file.  At his RO 
hearing in November 2003, the veteran stated that he had been 
hospitalized for one week for his back injury at Fort Davis 
in 1968.  The RO made a request to the National Personnel 
Records Center (NPRC) for these records, however, in 
September 2004 the NPRC responded by stating that there were 
no such records for the veteran, and that a search of Fort 
Clayton and Gorgas Hospital records had also turned up 
negative.  In March 2005 the veteran submitted a statement 
that he had submitted all evidence he had in support of his 
claim.  

In addition, the veteran was afforded VA examinations in 
January 2002 and July 2005.  The Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.  

II.  Factual Background

The veteran's service medical records are silent for 
complaints of or treatment for a low back condition.  The 
pre-induction examination in May 1967 indicates a normal 
spine and the veteran stated that he had not suffered nor was 
currently suffering from recurrent back pain.  The separation 
examination in June 1969 again indicated a normal spine and 
the veteran stated that he had not suffered, nor was 
currently suffering from back trouble of any kind.  

The first record of treatment for a low back condition is 
from Dr. P., who treated the veteran for back pain from 
November 2001 to March 2002.  In November 2001 the veteran 
was referred to physical therapy, which he attended through 
January 2002 to treat his back pain related to degenerative 
joint disease.  A December 2001 radiology report confirmed 
degenerative disc disease at L5-S1.  These treatment records 
do not include an opinion as to the etiology of the veteran's 
low back condition.  

The veteran underwent a VA examination in January 2002.  He 
stated that he had been stationed in the Panama Canal Zone in 
1968 as a meat cutter.  He slipped and a heavy half beef, 
landing directly on his chest, and developed low back pain.  
He stated that he was hospitalized following this injury, and 
had experienced persistent low back pain since that time.  
Physical examination revealed hyper-lordosis to about 20 
degrees and pain localized at the junction between the lumbar 
spine and the sacrum.  The examiner observed no limitation of 
motion specifically because of pain or weakness.  The 
diagnosis was muscular low back pain.  No opinion as to the 
etiology of this pain was given.  

In August 2002 the veteran submitted a letter from Dr. D., 
who stated that he treated the veteran from February 2002 to 
August 2002 for low back pain initiated by injury to his 
lumbar spine in 1968 while in service.  Dr. D. referred to a 
July 2002 MRI which showed L4-5 disc protrusion, 
spondylolisthesis and central spine stenosis with L5 
impingement.  Dr. D. concluded his letter with, "With 
reasonable medical certainty, I believe his 1968 injury was 
causative to his current lumbosacral pathology."    

In November 2003 the veteran testified at an RO hearing.  He 
reiterated the history of his injury from a fall carrying 
meat in 1968 and stated he was subsequently hospitalized at 
Fort Davis.  He stated he had ongoing problems with his back 
since service, and had lived with the pain for a while but 
began receiving treatment in 2001.  

The veteran's brother submitted a letter dated in November 
2003 indicating that he remembered the veteran complaining of 
an injury to his back while stationed in Panama, and that he 
complained of back pain all the time after service and had 
recently sought treatment for the pain.  

In March 2005 the Board remanded the case in order to obtain 
a VA examination.  That examination occurred in July 2005.  
The examiner indicated that he reviewed the claims file and a 
June 2005 note from Dr. D. expressing an opinion that the 
veteran's low back problems were related to military service 
and a July 2002 MRI report indicating disc bulging at L4-5 
with degenerative disc disease and retrolisthesis.  The 
veteran again gave the history of his back injury in service 
and described current back pain with radiation into both 
lower extremities, more in the left than right.  

The diagnosis was chronic mild to moderate lumbar 
degenerative disc disease, L4-5 and L5-S1, with intermittent 
lumbar radiculopathy.  The examiner stated that he was unable 
to determine a cause of the veteran's low back condition 
without resort to "near speculation" because of the absence 
of "corroborative documentation" of injury in service.  

Days later, the VA examiner made an addendum to his report 
and opined that the current low back disability was less 
likely as not caused by or a result of a misadventure while 
in military service.  This opinion was based on the 
examiner's inability to find any conclusive evidence in the 
medical records of an injury in service and the Waddell signs 
and non-physiologic responses to provocative testing.  

III.  Legal Analysis

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The first element required for a successful direct service 
connection claim is clearly met in this case, as the two VA 
examinations and private treatment records confirm the 
presence of a current low back disability.  

In regard to the second element, in-service incurrence or 
aggravation of an injury or disease, the veteran himself has 
testified at the hearing and has reported on several 
occasions the history of his fall and back injury in service 
in 1968.  While no medical records have confirmed this 
injury, the veteran's statement is nevertheless adequate to 
satisfy the second element of the service connection claim, 
as he is competent to report the history of his injury.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The remaining element is evidence establishing a link between 
the current back disability and the injury in service.  The 
veteran has made the claim of a link between his current low 
back condition and military service, however, as a lay person 
the veteran is not competent to express an opinion as to 
medical causation of his back condition, as he has not 
claimed, nor shown, that he is a medical expert, capable of 
rendering medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

There are opinions of two medical experts regarding the 
etiology of the veteran's current low back condition, Dr. 
D.'s August 2002 letter and the opinion of the VA examiner in 
the addendum to the July 2005 VA examination.  The Board has 
the duty to assess the credibility and weight to be given to 
the evidence.  Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the Court has 
expressly declined to adopt a "treating physician rule" 
which would afford greater weight to the opinion of a 
veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-473 (1993).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Dr. D. does not indicate the basis for his opinion, nor does 
he state that he has reviewed the claims file.  Dr. D. also 
acknowledges in his letter that he did not begin treating the 
veteran until February 2002.  

The VA examiner acknowledged complete review of the claims 
file, and provided a rationale for his opinion.  His opinion 
was based on not only the absence of medical records of an 
injury in service, but also the responses to testing 
procedures during the examination.  The Board thus finds that 
the VA examiner's opinion is of more probative weight than 
that of Dr. D.

The Board acknowledges the veteran's report of continuity of 
symptomatology of his low back pain since his fall in service 
to the present.  Such a history is not sufficient to 
establish a link between current disability and service.  
Duenas v. Principi, 18 Vet App 512 (2004).  In this regard, 
the absence of treatment for the low back in over 30 years 
since service weighs the evidence against the veteran's 
claim.  Maxson v. Gober, 230 F. 3d 1330, 1331 (Fed. Cir. 
2000).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a low back condition is 
denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


